333 F.2d 843
John S. CLAPP, Appellant,v.COLUMBUS BAY CORPORATION, Harold G. Holcombe, Jr., and John B. Faile.
No. 14851.
United States Court of Appeals Third Circuit.
Argued June 18, 1964.
Decided June 26, 1964.
Rehearing Denied July 21, 1964.

Appeal from the United States District Court of the Virgin Islands, Division of St. Croix, Christiansted Jurisdiction; Walter A. Gordon, Judge.
Warren H. Young and John D. Marsh, St. Croix, V. I. (Young, Isherwood & Marsh, Christiansted, St. Croix, V. I., on the brief), for appellant.
A. Cuyler Ten Eyck, Jr., St. Croix, V. I., for appellee.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The Judgment of the District Court will be affirmed.